                  Case 2:20-cv-00255-WHA-CSC Document 2-7 Filed 04/14/20 Page 1 of 1

                                                                                              i  D t e(,; 1-1,1
                                                                                                                1-E."C -r   \S
                                                                                                  r2Citir kii"
                                                                                                  L                        CT'
                           2
                  c1_, :y4 0 /
                             j
                             5 0g

                                          ,
        _ _ __       A2_6-                    4fer"                     - ,tgeS            le iff%h4,-„er
                                           - 4, ..2-
                             /-eans axx//a"o                                                e,,,,,-;74            4) 1"Kr
                     oa         1:11     _,/e,m,,,,e * ta/47p7 S;(4,aeoli./5-7?9.0-
                               ',5 )
                     -vecar few,   q7 -(5 A-77                                   "Joy        e ..c..),/'- is,
                 ..e?...i{ei, _4.:- 6e/ c...i_.....
                                                474,47-eb                      /C,-        ny       re4,,,..,,,,,,,h/../
                  cr/e''il
                         ztibrIes-                ce-4,eziii                 c /W-45-e__,I
                                                                                         ./17t.S,   .
                                                                                                 //a8 0 oe
                 /42 _d_7 a74er.
                     ,
                   :.7         ./A0                 1._ 44
                                                         1 .5/1
                                                              7 7-2
                                                                  „S 4e ,.-',-yet ejl                                     6 ""1°


       -          Se, c, __                             d 1,/olle ....zi,,/,-/,2,2Lec"er7                            /e/70.,,,
                          ' gor- ioei:14;g06
                        441
                 Aff 560/                   , niee "e'ree,e7/ ,
                                                              6 Aft' 6.il0
                 ,,,T.,1.-01/ 21,3_,2egi:71 et,,f4.,/4/0.1                                                      it'4
                  .4:_;zeae /et: ,52e/5i4-,L4=_&96,e)                             a-,-/,        ,,/y 40,eeed
                                                                                            ,Pi /                                  ,
                 „A/-71 /727 4.4/pie ec_.„5'40-icle,e) 6049                                                    4:14) a
                 Al___,V•t                       Zz:5-
                                             ,_77-                an ,&,1/.44-.)74 ?k?,                        ‘ 4.11#01,
                                                                                                         ,r ;(457
                  tedt                   a,04/ do,a,        1
                                                    ni` 47,7:
                                                                                              /
                                                                                            .--9
                                                                                           _,_          ...df ,_ Al  _ _ -se'
                                                                                                       ....._,...-,,,,,            --
                                                                                 V
                                                      ''..iti             , ti
                                                                          /
                                     i-    ..,./,./e/ i
   „---2”        .   .e.e
                      .,.   IP .,   Ai  ,e411411'
                                         ,             '
                                               -.. Al ,_
                                              -,          ,/ _,.,..di
                                                         ___.            _        Ch_____—___Il             Ve/24 7140al
       e    1 OL:             1:S        .,Cge                    ,
                                                      0,--tcl ‘!ov-;ed A 47                          /‘-'1.5     . 0/1,7-z

.._____.../<1.14;• e-__ e..J_
                           , _____
